Exhibit 10.1

 

LOGO [g500007img001.jpg]

September 30th, 2013

 

Award Receipt:    Award for Savara Inc. (“SAVARA”) Purposes:    Funding of Phase
2a Clinical Trial for AeroVanc (a high performance inhalation powder formulation
of vancomycin hydrochloride) for MRSA (the “Research Program”) Payment of Award:
   Up to $1.7 MM to the extent actually disbursed in accordance with Milestones
Schedule in Exhibit B (the “Award”) Term:    In accordance with the Projected
Timing Schedule (Exhibit B)

Dear Dr. Jouhikainen:

We are pleased to inform you that Cystic Fibrosis Foundation Therapeutics, Inc.
(CFFT), a non-profit affiliate of the Cystic Fibrosis Foundation that
administers clinical research, therapeutics development and drug discovery
payments in order to seek a cure for or mitigation of CF on behalf of
individuals with the disease, is issuing a contracted research award for the
Research Program in the amount of the Award. The Research Program Plan is set
forth in Exhibit A. It is required that the awardee commit matching funds for
the Research Program. Each party’s obligations hereunder will commence upon the
initial distribution of the Award, designated as Milestone 1 in Exhibit B. The
Award is subject to the following terms, conditions and provisions of this
Letter Agreement (“Agreement”):

1.    Disbursement of Award; CFFT Know-How. The Award will be disbursed in
accordance with the enumerated Milestones set forth in Exhibit B, in any event
subject to the contingency and condition precedent of Savara’s submission to
CFFT of a formal written request for disbursement of the award beginning with
the initial milestone payment and including any additional milestones then
applicable. Savara agrees to provide CFFT and the Program Advisory Committee
(“PAG”) specified below with a written report at least ten (10) days prior to
each meeting of the PAG (as hereafter defined), detailing progress toward
achieving the Milestones. Such annual reporting detailing the progress of the
development of the Product shall continue after the completion of the Research
Program. Any CFFT funds not expended

 

1



--------------------------------------------------------------------------------

on the Research Program must be returned to CFFT, and upon such return, the
amounts of such returned funds will not be included as part of the “Award” for
purposes of calculating any royalties owed by SAVARA to CFFT. To the extent CFFT
provides or makes available any information, expertise, know-how or other
intellectual property related to cystic fibrosis (“CFFT Know-How”) to SAVARA,
CFFT hereby grants to SAVARA a non-exclusive, sublicensable (through multiple
tiers), worldwide right and license under all of CFFT’s rights in such CFFT
Know-How to research, develop, commercialize, make, use, sell, offer for sale,
import and otherwise exploit the “Product” (as defined in Paragraph 12 below)
under this Agreement. For clarity, notwithstanding anything in this Paragraph 1
or elsewhere in this Agreement to the contrary, Savara shall have the unilateral
right (a) to determine whether and when to trigger the Award by submitting the
first invoice to CFFT (the “Effective Date”), in which event the remaining terms
and conditions of this Agreement shall take effect, or (b) to decline the Award
by formal written notice to CFFT at any time prior to triggering the Award, in
which event this Agreement shall terminate and CFFT and Savara each shall be
released from its respective obligations under this Agreement, including the
Royalty Cap and the Buyout Option; provided that, if Savara does not trigger
this Award within ninety (90) days after the date of this letter, the Award
thereafter shall be null and void.

2.    Royalties. SAVARA agrees to pay to CFFT royalties as follows:

(a) SAVARA (or its “Affiliate” (as defined in Paragraph 12 below)) shall pay a
one-time royalty to CFFT in an amount equal to three (3) times the amount of the
Award (the “Royalty Cap”) if a Product resulting from the Research Program is
approved for commercial sale and achieves “Net Sales” (as defined in Paragraph
12 below), such amount to be reduced by any amount previously paid in accordance
with subparagraphs (d) or (e) of this Paragraph 2, payable in equal
installments, as follows:

(i)    33% within sixty (60) days after the “First Commercial Sale” (as defined
in Paragraph 12 below) of a Product;

(ii)     33% within ninety (90) days of the 1st anniversary of (i) above; and

(iii)     34% within ninety (90) days of the 2nd anniversary of (i) above.

(b) If annual Net Sales of the Product exceed $50,000,000 for any calendar year
occurring during the first five (5) years after First Commercial Sale, SAVARA
(or its Affiliate) shall pay an additional royalty to CFFT in an amount equal to
one (1) times the Award within ninety (90) days of achieving such Net Sales.

(c) If annual Net Sales of the Product exceed $100,000,000 for any calendar year
occurring during the first five (5) years after First Commercial Sale, SAVARA
(or its Affiliate) shall pay an additional royalty to CFFT in an amount equal to
one (1) times the Award within ninety (90) days of achieving such Net Sales.

 

2



--------------------------------------------------------------------------------

(d) In the event of a Change of Control Transaction or a license to SAVARA
Research Program Technology in the Field prior to the second anniversary of the
Effective Date of the Award, SAVARA shall pay to CFFT an amount equal to 5% of
any amount received by SAVARA from the third party (excluding payments or
reimbursements for (i) the research, development or commercialization of the
Product, (ii) any issuance of debt or equity securities of SAVARA and/or
(iii) patent prosecution, defense, enforcement, maintenance and/or other related
activities), up to two (2) times the Award, payable within 90 days after
SAVARA’s receipt of any such amount. All payments under this subparagraph
(d) shall be applied against the Royalty Cap.

(e) In the event of a Change of Control Transaction or a license to SAVARA
Research Program Technology in the Field on or after the second anniversary of
the Effective Date of the Award, SAVARA shall pay to CFFT an amount equal to 5%
of any amount received by SAVARA from the third party (excluding payments or
reimbursements for (i) the research, development or commercialization of the
Product, (ii) any issuance of debt or equity securities of SAVARA and/or
(iii) patent prosecution, defense, enforcement, maintenance and/or other related
activities), up to three (3) times the Award, payable within 90 days after
SAVARA’s receipt of any such amount. All payments under this subparagraph
(e) shall be applied against the Royalty Cap.

3.     Commercially Reasonable Efforts. Subject to a “Technical Failure” (as
defined in Paragraph 12 below), SAVARA shall use Commercially Reasonable Efforts
(“CRE”) to conduct the Research Program during the term of this Agreement.

4.     Program Advisory Committee (“PAG”). SAVARA and CFFT shall form a
five-person PAG to oversee the Research Program. The PAG shall consist of two
(2) individuals appointed by SAVARA, two (2) individuals appointed by CFFT. and
one (1) independent individual mutually agreed to and appointed by both parties.
One of such individuals from SAVARA and CFFT, respectively, shall be the
principal liaison to the Research Program. The PAG shall meet (either in person
or by telephone) at least once each quarter during the Research Program. In
addition to oversight duties, the PAG shall govern by consensus. Issues upon
which the PAG is unable to achieve a consensus decision shall be determined by
majority vote, including whether Milestones have been accomplished. The duties
and existence of the PAG shall expire upon completion of the Research Program.

5.     Interruption License. SAVARA hereby grants to CFFT an interruption
license, which license shall be contingent on the occurrence of an
“Interruption” (as defined in Paragraph 12 below) and shall be

 

3



--------------------------------------------------------------------------------

effective on the “Interruption License Effective Date” (as defined in this
Paragraph 5 below) (the “Interruption License”). If upon written notice from
CFFT following an Interruption (the “Interruption Notice”), SAVARA fails to
demonstrate a Technical Failure or confirm its intention to resume CRE on the
research and development or related funding activities of the Product within 180
days of (and actually resumes such CRE within ninety (90) days thereafter)
receipt of such Interruption Notice (the “Interruption Correction Period”), the
Interruption License shall become effective (the “Interruption License Effective
Date”), provided that the Interruption Correction Period shall apply only once
during the term of this Agreement. The Interruption License shall be an
exclusive (even as to SAVARA), worldwide license to CFFT under SAVARA Research
Program Technology limited to the right to manufacture, have manufactured,
license, use, sell, offer to sell, and support any invention of a Product
resulting from the SAVARA Research Program Technology in the Field. For clarity,
delays resulting from events outside of SAVARA’s reasonable control (including
without limitation technical difficulties, shortages of supplies or materials,
delays in preclinical or clinical studies or regulatory processes, “Force
Majeure” (as defined in Paragraph 12 below), and the like) will not be deemed
cessation of the use of CRE. SAVARA shall deliver to CFFT, within ninety
(90) days of the Interruption License Effective Date, a copy of all materials
and data in its possession or control generated in the performance of the
Research Program and SAVARA Research Program Technology, and a copy of all other
materials and data that SAVARA may own and/or control that are required by CFFT
to use and practice the Product in the Field. In the event that SAVARA transfers
all of or certain of its rights and obligations to develop and commercialize a
Product at any time to a third party, such third party shall be subject to the
obligations of the Interruption License. All rights and licenses granted under
or pursuant to this Agreement by either party, including the Interruption
License, are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code. The parties
agree that each party, as a licensee of rights under this Agreement, shall
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code; provided, however, that nothing in this Agreement shall be
deemed to constitute a present exercise of such rights and elections.

6.    Indemnification by SAVARA.

(a) SAVARA shall indemnify, defend and hold harmless CFFT, its Affiliates, and
their respective directors, officers, employees, consultants, committee members,
volunteers, agents and representatives and their respective successors, heirs
and assigns (each, an “CFFT Indemnitee”), from and against any and all claims,
suits and demands of third parties and losses, liabilities, damages for personal
injury, property damage or otherwise, costs, penalties, fines and expenses
(including court costs and the reasonable fees of attorneys and other
professionals) payable to such third parties arising out of, resulting therefrom
and relating to:

 

4



--------------------------------------------------------------------------------

(i)    the conduct of the Research Program by SAVARA or its Affiliates or their
respective directors, officers, employees, consultants, agents, representatives,
licensees, sublicensees, subcontractors and/or investigators (each, a “SAVARA
Party”) under this Agreement and/or pursuant to one or more agreements between
SAVARA and any SAVARA Party, or any actual or alleged violation of law resulting
therefrom;

(ii)    any Product developed in whole or in part as a result of the Research
Program;

(iii)    any claim of infringement or misappropriation with respect to the
Research Program or any Product developed in whole or in part as a result of the
Research Program; and

(iv)    any tort claims of personal injury (including death) relating to or
arising out of any such injury sustained as the result of, or in connection
with, the Research Program or any Product developed in whole or in part as a
result of the Research Program;

in each case except to the extent the claim, suit or demand results from the
negligence, willful misconduct or other fault of a CFFT Indemnitee.

(b) CFFT will promptly notify SAVARA of any injuries and claims of which it is
made aware. CFFT will cooperate, and exert efforts to cause other CFFT
lndemnitees to cooperate, in assisting SAVARA in presenting a defense, if
requested to do so. SAVARA shall have sole control to select defense counsel,
direct the defense of any such complaint or claim, and the right to settle
claims at SAVARA’s sole expense, provided that any such settlement does not
incur non-indemnified liability for or admit fault by any CFFT Indemnitees. In
the event a claim or action is or may be asserted, CFFT and CFFT Indemnitees
shall have the right to select and to obtain representation by separate legal
counsel. If CFFT or any CFFT Indemnitee exercises such right, all costs and
expenses incurred for such separate counsel shall be borne by CFFT or the CFFT
Indemnitee.

(c) CFFT will indemnify, defend and hold harmless SAVARA, its Affiliates and
their respective directors, officers, employees, consultants, agents and
representatives and their respective successors, heirs and assigns (“SAVARA
Indemnitees”) from and against any and all claims, suits and demands of third
parties and losses, liabilities, damages for personal injury, property damage or
otherwise, costs, penalties, fines and expenses (including court costs and the
reasonable fees of attorneys and other professionals) payable to such third
parties arising out of, resulting therefrom and relating to any exercise of the
Interruption License, except to the extent the claim, suit or demand results
from the negligence, willful misconduct or other fault of a SAVARA Indemnitee.
The provisions of Paragraph 6(b) above similarly shall

 

5



--------------------------------------------------------------------------------

apply to any such claims, suits and demands, with the proviso that any reference
to and covenants made by “SAVARA” and “CFFT,” respectively, shall be switched,
and that reference to “SAVARA lndemnitees” shall replace any reference to “CFFT
Indemnitees.”

7.     Insurance.     SAVARA shall maintain at its own expense, with a reputable
insurance carrier reasonably acceptable to CFFT, coverage for SAVARA, its
Affiliates, and their respective employees written on a per occurrence basis
commensurate with a reasonable assessment of the risks associated with the
research efforts being conducted by SAVARA, the following policies:

(a) Commercial general liability insurance, including:

 

  (i) contractual liability as respects this Agreement for bodily injury and
property damage;

 

  (ii) products liability; and

 

  (iii) clinical trials liability.

If and to the extent commercially available and reasonably practicable,
insurance policies maintained by SAVARA shall name CFFT as an additional
insured. Maintenance of such insurance coverage will not relieve SAVARA of any
responsibility to CFFT under this Agreement for damage in excess of insurance
limits or otherwise. On or prior to the Effective Date of this Agreement, if and
to the extent commercially available and reasonably practicable, SAVARA shall
provide CFFT with an insurance certificate from the insurer(s), broker(s) or
agent(s) (hereinafter collectively the “Insurance Providers”) evidencing each
insurance coverage and the Insurance Providers agreement to notify CFFT within
ten (10) days after any cancellation of such insurance coverage. At its
reasonable request, CFFT may review SAVARA’s insurance coverage with relevant
SAVARA personnel from time to time.

8.     Intellectual Property Rights. All inventions resulting from the Research
Program shall be owned by SAVARA and the preparation, filing and maintenance of
all patents resulting from the Research Program shall be the sole responsibility
of SAVARA. Except as provided in Paragraph 5, CFFT renounces and otherwise
assigns and transfers to SAVARA all of CFFT’s rights to intellectual property
resulting from the Research Program.

9.    Termination of Agreement. Either party may terminate this Agreement for
cause without prejudice to any other remedies available to the terminated party
by providing the other party with written notice; provided, however, that the
other party shall have thirty (30) days following the receipt of written notice
to cure such cause. For these purposes, cause shall mean material failure by
SAVARA to satisfy the Milestones; SAVARA’s material breach in the performance of
its material covenants or obligations under this Agreement; or CFFT’s material
breach in the performance of its material covenants or obligations under

 

6



--------------------------------------------------------------------------------

this Agreement. Cause shall also include filing of either party or a proceeding
under the applicable bankruptcy laws or under any dissolution or liquidation law
or statute now or hereafter in effect and filed against such party or all of
substantially all of its assets if such filing is not dismissed within sixty
(60) days after the date of its filing.

10.     Audits. At the request of CFFT, from time to time, SAVARA shall permit
CFFT, upon reasonable notice and at reasonable times and places, to audit and
examine such books and records of SAVARA as may be necessary for verifying
SAVARA’s expenditures of the Award, the matched funds and the payment of
royalties, if any, but no more frequently than once per year. All non-public
information made available by SAVARA as part of any such audit, any other
reports (whether written or non-written) or otherwise hereunder (including in
connection with the PAG) shall be regarded as SAVARA’s confidential information
and CFFT hereby covenants that, except to the extent required by law (provided
that CFFT promptly notifies SAVARA of such requirement and permits SAVARA to
seek, and reasonably cooperates with SAVARA at SAVARA’s expense in seeking, a
protective order therefor), it shall not use or disclose any such information
for any purpose other than determining whether SAVARA has complied with its
obligations hereunder (provided that CFFT may also use information provided
through the PAG to further the purposes of the PAG hereunder), and shall
maintain such information in confidence in a manner at least as restrictive as
its manner of treating its own confidential information of similar nature and in
any event not less than with a reasonable degree of care.

11.    Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland.

(b) Dispute Resolution.

(i)     In the event of any dispute, claim or controversy arising out of,
relating to or in any way connected to the interpretation of any provision of
this Agreement, the performance of either party under this Agreement or any
other matter under this Agreement, including any action in tort, contract or
otherwise, at equity or law (a “Dispute”), either party may at any time provide
the other party written notice specifying the terms of such Dispute in
reasonable detail. As soon as practicable after receipt of such notice, a
designated senior officer of each party shall meet at a mutually agreed upon
time and location to engage in good faith discussions for the purpose of
resolving such Dispute. If the Dispute is not resolved within thirty (30) days
pursuant to such discussions, either party may institute arbitration in
accordance with (ii) below.

(ii)     In the event any Dispute is not resolved in accordance with (i), such
Dispute shall be resolved by final and binding arbitration. Whenever a party
decides to institute arbitration proceedings, it

 

7



--------------------------------------------------------------------------------

shall give written notice to that effect to the other party. The party giving
notice shall refrain from instituting the arbitration proceedings for a period
of thirty (30) days following notice. Arbitration shall be held in New York, New
York, or any other mutually agreed location, according to the then-current
commercial arbitration rules of the Center for Public Resources (“CPR”), except
to the extent such rules are inconsistent with this subparagraph. The
arbitration will be conducted by one (1) arbitrator who shall be reasonably
acceptable to the parties and who shall be appointed in accordance with CPR
rules. If the parties are unable to select an arbitrator, then the arbitrator
shall be appointed in accordance with CPR rules. Any arbitrator chosen hereunder
shall have educational training and industry experience sufficient to
demonstrate a reasonable level of relevant scientific, financial, medical,
clinical, and industry knowledge. Within twenty (20) days of the selection of
the arbitrator, each party shall submit to the arbitrator a proposed resolution
of the Dispute that is the subject of the arbitration (the “Proposals”). The
arbitrator shall thereafter select one of the Proposals so submitted as the
resolution of the Dispute, but may not alter the terms of either Proposal and
may not resolve the Dispute in a manner other than by selection of one of the
submitted Proposals. If a party fails to submit a Proposal, the arbitrator shall
select the Proposal of the other party as the resolution of the Dispute. The
arbitrator shall agree to render its opinion within thirty (30) days of the
final arbitration hearing. No arbitrator shall have the power to award punitive
damages regardless of whether any such damages are contained in a Proposal, and
such award is expressly prohibited. The proceedings and decisions of the
arbitrator shall be confidential, final and binding on all of the parties. The
arbitral award shall be in writing and the arbitrator shall provide written
reasons for the award. Judgment on the award so rendered may be entered in a
court having jurisdiction thereof or application may be made to such court for
judicial acceptance of the award and an order of enforcement, as the case may
be. The parties shall share the costs of arbitration equitably according to the
decision of the arbitrator. Nothing in this subparagraph will preclude either
party from seeking equitable relief or interim or provisional relief from a
court of competent jurisdiction, including a temporary restraining order,
preliminary injunction or other interim equitable relief, concerning a dispute
either prior to or during any arbitration if necessary to protect the interests
of such party or to preserve the status quo pending the arbitration proceeding.

(c) This Agreement may be executed in duplicate, each of which shall be deemed
to be original and both of which shall constitute one and the same Agreement.

(d) All communications between the parties with respect to any of the provisions
of this Agreement will be sent to the addresses set out below, or to such other
addresses as may be designated by one party to the other by notice pursuant
hereto, by prepaid, certified air mail (which shall be deemed received by the
other party on the seventh (7th) business day following deposit in the mails),
or by facsimile transmission, or other electronic means of communication (which
shall be deemed received when

 

8



--------------------------------------------------------------------------------

transmitted), with confirmation by first class letter, postage pre-paid, given
by the close of business on or before the next following business day:

if to CFFT, at:

Robert J. Beall, Ph.D.

President and CEO

6931 Arlington Rd.; Suite 200

Bethesda, MD 20814

Phone: 301-907-2541

Fax: 301-907-2699

Email: rjb@cff.org

with a copy to:

Kenneth I. Schaner, Esq.

Schaner & Lubitz, PLLC

6931 Arlington Rd.; Suite 200

Bethesda, Maryland 20814

Phone: 240-482-2848

Fax: 202-470-2241

E-mail: ken@schanerlaw.com

if to Savara, at:

Robert Neville

CEO

Savara

900 S. Capital of Texas Hwy

Suite 150

Austin, TX 78746

Phone: 512-614-1848

Fax: 855-298-2020

Email: rob.neville@savarapharma.com

with a copy to:

Thomas W. Fredrick, Esq.

Life Science Legal LLC

214 South Spring Street

Independence, Missouri 64050

Phone: 816-665-1760

E-mail: tfredrick@lifesciencelegal.com

(e) The paragraph headings are for convenience only and will not be deemed to
affect in any way the language of the provisions to which they refer.

 

9



--------------------------------------------------------------------------------

(f) SAVARA will not, by amendment of its organizational or governing documents,
or through reorganization, recapitalization, consolidation, merger, dissolution,
sale, transfer or assignment of assets, issuance of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms, provisions, covenants or agreements of this Agreement, but rather
will at all times in good faith assist in the carrying out of all such terms,
provisions, covenants and agreements and in the taking of all such actions as
may be necessary, advisable or appropriate in order to protect the rights of
CFFT against impairment.

(g) This Agreement may not be assigned by any party (other than to an Affiliate
or to a successor to all or substantially all of such party’s assets or business
to which this Agreement relates) without the consent of the other party.

(h) Nothing herein contained shall be deemed to create an agency, joint venture,
amalgamation, partnership or similar relationship between CFFT and SAVARA, each
of which is an independent contracting party. Notwithstanding any of the
provisions of this Agreement, neither party to this Agreement shall at any time
enter into, incur, or hold itself out to third parties as having authority to
enter into or incur, on behalf of the other party, any commitment, expense, or
liability whatsoever, and all contracts, expenses and liabilities in connection
with or relating to the obligations of each party under this Agreement shall be
made, paid, and undertaken exclusively by such party on its own behalf and not
as an agent or representative of the other.

(i) The Public Affairs Department of CFFT and SAVARA shall agree on any press
release or other publications concerning work funded by this Award prior to its
issuance. The parties agree that they intend to advance the body of general
scientific knowledge of cystic fibrosis and its potential therapies and cures
and the parties acknowledge that SAVARA intends to publish the results of the
Research Program in a major scientific peer-reviewed publication as soon as
reasonably practicable. In furtherance of the foregoing, but subject to SAVARA’s
right to preserve and protect its confidential information and any information
that if published would have an adverse effect on any patent application which
SAVARA intends to file, SAVARA agrees to make available to academic third
parties for non-commercial research purposes such tangible research materials or
resources developed during the Research Program as SAVARA considers appropriate
under the circumstances. CFFT’s support for the Research Program shall be
acknowledged in any press releases and publications relating to the Research
Program.

(j) Anti-terrorism. In accordance with the U.S. Department of the Treasury
Anti-Terrorist Financing Guidelines, SAVARA shall take reasonable steps to
ensure that the payments received from CFFT are not distributed to terrorists or
their support networks or used for activities that support terrorism or

 

10



--------------------------------------------------------------------------------

terrorist organizations. SAVARA certifies to the best of its knowledge after
reasonable inquiry that it is in compliance with all laws, statutes and
regulations restricting U.S. persons from dealing with any individuals,
entities, or groups subject to Office of Foreign Assets Control (OFAC)
sanctions.

12.    Definitions. Unless otherwise defined in this letter, the following shall
apply:

 

  •   “Affiliate” shall mean, with respect to a party, any entity which directly
or indirectly controls, is controlled by, or is under common control with, such
party. For these purposes, “control” shall refer to (A) the ownership, directly
or indirectly, of at least Fifty Percent (50%) of the voting securities or other
ownership interest of an entity; or (B) the possession, directly or indirectly,
of the power to direct the management or policies of an entity, whether through
the ownership of voting securities, by contract or otherwise.

 

  •   “Change of Control Transaction” shall mean the consummation of a
transaction, whether in a single transaction or in a series of related and
substantially contemporaneous transactions, constituting (i) a merger, share
exchange or other reorganization (“Merger”), (ii) the sale by one or more
stockholders of a majority of the voting power of Savara (“Stock Sale”), or
(iii) a sale of all or substantially all of the assets of Savara (or that
portion of its assets related to the subject matter of this Agreement) (“Asset
Sale”) in which for (i), (ii), and (iii) above, the stockholders of Savara
immediately prior to such transaction do not own a majority of the voting power
of the acquiring, surviving or successor entity, as the case may be. For
purposes of clarity, and notwithstanding anything to the contrary, a Change of
Control Transaction shall not include any bona fide financing transaction for
the benefit of Savara (i.e. in which Savara raises capital for general working
or other business purposes) in which voting control of Savara transfers to one
or more persons or entities who acquire shares of Savara capital stock from
Savara in exchange for cash, the cancellation of indebtedness owed by Savara, or
any combination thereof and the Savara shareholders receive no consideration in
connection with the transaction.

 

  •   “Commercially Reasonable Efforts” or “CRE” shall mean the level of effort,
expertise and resources that is substantially and materially consistent with
industry standards to research, develop, commercialize and finance a Product
where such research, development and commercialization is technically feasible,
devoting the same degree of attention and diligence to such efforts that is
substantially and materially consistent with industry standards for products at
a comparable stage in development (with similar market potential, and taking
into account on a then-contemporaneous basis, without limitation, issues of
safety and efficacy, anticipated approved labeling, proprietary position, the
competitive environment including without limitation alternative products in the
marketplace or under development, the regulatory environment including without
limitation the likelihood of regulatory approval, and other relevant scientific,
technical and commercial factors including without limitation the profitability
of the Product), with the objective of launching Products in Field the United
States as soon as commercially practicable.

 

11



--------------------------------------------------------------------------------

  •   “Field” shall mean any use of Products for the treatment of
Methicillin-resistant Staphylococcus Aureus (MRSA) infections in humans with
cystic fibrosis and/or other pulmonary disorders where the AeroVanc dry powder
formulation is utilized.

 

  •   “First Commercial Sale” shall mean the first sale for use or consumption
in the Field of Products in any country after required marketing approval has
been granted by the governing health authority.

 

  •   “Force Majeure” shall mean shall mean any occurrence beyond the reasonable
control of a party that prevents or substantially interferes with the
performance by the party of any of its obligations under this Agreement, if such
occurs by reason of any act of God, flood, fire, explosion, earthquake, strike,
lockout, labor dispute, casualty or accident; or war, revolution, civil
commotion, acts of public enemies, blockage or embargo; or any injunction, law,
order, proclamation, regulation, ordinance, demand or requirement of any
government or of any subdivision, authority or representative of any such
government; or breakdown of plant, inability to procure or use materials, labor,
equipment, transportation, or energy sufficient to meet manufacturing needs
without the necessity of allocation; or any other cause whatsoever, whether
similar or dissimilar to those above enumerated, beyond the reasonable control
of the party.

 

  •   “Interruption” shall mean the occurrence if, for more than one (1) year at
any time before the First Commercial Sale of a Product, SAVARA, its Affiliates,
licensees, sublicensees, transferees and/or successors, all cease to conduct, or
have ceased CRE with respect to, the research and development of the Product.

 

  •  

“Net Sales” shall mean, for the applicable period, the gross amount invoiced by
SAVARA and its Affiliates on account of sales of the Product to third parties as
a human therapeutic for MRSA in cystic fibrosis, less the total of deductions
not otherwise reimbursed by the customer for: (a) normal and customary trade,
quantity and cash discounts and sales returns and allowances, including
(i) those granted on account of price adjustments, billing errors, rejected
goods, damaged goods, returns, rebates, and refunds, (ii) administrative,
management, and other fees and reimbursements and similar payments to
wholesalers and other distributors, buying groups, pharmacy benefit management
organizations, health care insurance carriers and other institutions,
(iii) allowances, rebates, and fees paid to distributors, (iv) chargebacks, and
(v) any other allowances that effectively reduce the net selling price;
(b) customs and excise duties and other duties related to the sales to the
extent that such items are included in the gross amount invoiced; (c) rebates
and similar payments made with respect to sales paid for by any governmental or
regulatory authority; (d) sales,

 

12



--------------------------------------------------------------------------------

 

use, excise, or value-added taxes and other taxes and duties directly related to
the production, sale, delivery, or use of the Product (but not including taxes
assessed against the income derived from such sale); and (e) the cost of
freight, postage, shipping, insurance, and special packaging.

 

  •   “Product” shall mean any inhaled vancomycin therapy for cystic fibrosis
and/or other pulmonary disorders utilizing the AeroVanc dry powder formulation
resulting directly or indirectly from the Research Program for use in the Field.

 

  •   “SAVARA Research Program Technology” shall mean all technology necessary
for use of the Product in the Field at any time discovered or developed, or
controlled, by SAVARA or its Affiliates, as a result of the Research Program
under this Agreement solely for purposes of the Interruption License, including,
without limitation, technology owned or controlled by SAVARA prior to SAVARA’s
performance of the Research Program under this Agreement that are necessary in
the performance of the Research Program under this Agreement.

 

  •   “Technical Failure” shall mean the failure of the Research Program despite
the exercise of CRE to meet the respective Milestones as determined by the PAG
because of: (a) material technology or product development challenges,
regulatory hindrances or partnership or supplier delays that are unlikely to be
resolved in a reasonable timeframe; (b) material unforeseen intellectual
property issues that will adversely affect SAVARA’s ability to commercialize a
Product. If the PAG determines that CRE, including reasonable expenditures, are
likely to resolve any of the foregoing issues and SAVARA does not undertake such
CRE, then such failure shall not constitute a Technical Failure; if the PAG
determines that CRE, including reasonable expenditures, are unlikely to resolve
any of the foregoing issues, then such failure shall constitute a Technical
Failure. If the PAG fails to agree on whether a Technical Failure has occurred,
the PAG shall attempt to resolve such deadlock expeditiously for a period of
thirty (30) days by engaging in good faith discussions. If such deadlock is not
resolved after such thirty (30) day period, then, such deadlock shall be
resolved in accordance with the dispute resolution process set forth in
subparagraph 11(b) above.

 

  •   “Technology” shall mean intellectual property, data, technical
information, know-how, inventions (whether or not patented), trade secrets,
laboratory notebooks, and processes and methods.

We are pleased to make the Award described in this Agreement. Please indicate
your agreement to the terms set forth in this Agreement by signing below.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;

THE SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

13



--------------------------------------------------------------------------------

Sincerely,

CYSTIC FIBROSIS FOUNDATION THERAPEUTICS, INC.

 

By:  

/s/ Robert J. Beall, Ph.D.

Name:   Robert J. Beall, Ph.D. Title:   President and CEO

 

Agreed:

 

SAVARA INC.

 

By:  

/s/ Robert Neville

Name:   Robert Neville Title:   CEO

 

14



--------------------------------------------------------------------------------

Exhibit A

Research Program Plan

 

15



--------------------------------------------------------------------------------

Exhibit B

Milestone Schedule

 

Milestone Description

   Milestone Payment    Projected Timing

1: Contract signed

   $300,000   

2: Median patient enrolled in Phase 2A AeroVanc MRSA trial

   $400,000    December 2013

3: Last patient enrolled in Phase 2A AeroVanc MRSA trial

   $300,000    June 2014

4: Last patient, last visit in Phase 2A AeroVanc MRSA trial

   $300,000    August 2014

5: Integrated clinical and statistical report of Phase 2A AeroVanc MRSA trial
approved by CFFT

   $400,000    November 2014

Milestone Payments shall be made by CFFT within thirty (30) days of receipt from
Savara of the corresponding invoice and supporting documentation verifying
occurrence of such milestone, as determined by PAG.

 

16



--------------------------------------------------------------------------------

Amendment No. 1 to Research Program Award Letter Agreement

This Amendment to the Research Program Award Letter Agreement (this “Amendment
No. 1”) is entered into and effective as of the 30th day of September, 2017
(“Amendment No. 1 Effective Date”) by and between Savara Inc. (“Savara”) and
Cystic Fibrosis Foundation Therapeutics, Inc. (“CFFT”).

WHEREAS, the parties entered into that certain Research Program Award Letter
Agreement, dated as of September 30, 2013 (the “Agreement”);

WHEREAS, Savara is conducting an evaluation of the Product and requires
additional funding in order to undertake further necessary additional research;
and

WHEREAS, CFFT is willing to increase the amount of the Award hereinafter set
forth to fund the additional research required in accordance with the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants set forth in the
Agreement as amended by this Amendment No. 1 and for other good and valuable
consideration, the receipt and sufficiency of which the parties acknowledge, the
parties agree as follows:

 

  1. Recent Merger. Savara acknowledges that it has closed its merger with Mast
Therapeutics, Inc. (the “Merger”). Accordingly, Savara confirms that, following
the Merger, it (i.e., Savara Inc., a Delaware corporation) remains the real
party in interest with respect to the Agreement and all of Savara’s rights and
obligations under the Agreement, including the rights and obligations specified
in this Amendment No. 1.

 

  2. Amendment to Amount of Award in Heading. The Payment of Award as set forth
in the heading of the Agreement is amended in relevant part by replacing“$1.7MM”
with“$6,700,000”, which additional amount of $5,000,000 shall be payable to
Savara, if and to the extent actually invoiced by Savara, in accordance with
Amended and Restated Exhibit B (see below) attached to this Amendment No. 1.

 

  3. Amendment to Paragraph 1 of the Agreement. Paragraph 1 of the Agreement is
hereby amended in relevant part by deleting the last sentence of the Paragraph.

 

  4. Amendment to Paragraph 2 of the Agreement. On and subject to Savara having
received a payment based on any of the milestones numbered 2 to 7 set forth in
Exhibit B, Paragraph 2 of the Agreement is hereby amended in relevant parts as
follows:

 

  (a) By amending Paragraph 2(a) to delete “three (3)” and inserting in lieu
thereof “four (4)”;

 

  (b) By amending Paragraph 2(c) to delete “five (5)” and inserting in lieu
thereof “seven (7)”;

 

  (c) By amending Paragraph 2(e) to delete (I)“5%” and inserting in lieu thereof
“7.5%”, and (II) “three (3) times the Award” and inserting in lieu thereof “the
Royalty Cap”; and for clarity, the term “Effective Date” used in such Paragraph
shall mean September 13, 2013;

 

  (d) By amending Paragraph 2(e) to insert prior to the word “license” the
following: “sale or”; and

 

  (e) By adding the following new provision after Paragraph 2(e): “(f) In the
event of a Change of Control Transaction or a sale or license of SAVARA Research
Program Technology, SAVARA shall continue paying, or cause the licensee or
transferee to assume, any remaining royalties payable to CFFT under
Subparagraphs (a), (b), and (c).”

 

Page 1



--------------------------------------------------------------------------------

  5. Amendment to Paragraph 11(d) of the Agreement. Paragraph 11(d) of the
Agreement is hereby amended in relevant part by deleting the name and contact
information provided beneath the words “if to CFFT, at:” and replacing them with
the following information:

 

 

Preston Campbell, III, M.D.

4550 Montgomery Avenue,

Suite 1100N

Bethesda, Maryland 20814

Phone: 301-907-2689

Fax: 301-907-2699

Email: pcampbell@cff.org;

and by changing the address to which copies are sent to the same as above,
Attn.: Kenneth I. Schaner, Esq.

 

  6. Amendment to Exhibit A of the Agreement. Exhibit A of the Agreement is
hereby deleted in its entirety and replaced with the Amended and Restated
Development Program Plan attached hereto as Exhibit A and incorporated by this
reference.

 

  7. Amendment to Exhibit B (Payment Schedule) of the Agreement. Exhibit B of
the Agreement is hereby deleted in its entirety and replaced with the Amended
and Restated Payment Schedule attached hereto as Exhibit B and incorporated by
this reference.

 

  8. Defined Terms and Agreement Continuing Effect. Except as provided in this
Amendment No. 1, the terms and conditions of the Agreement shall remain in full
force and effect and capitalized terms shall have the same meaning ascribed to
such terms in the Agreement. This Amendment No. 1 is hereby integrated into and
made part of the Agreement. The execution, delivery and effectiveness of this
Amendment No. 1 shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the parties to the Agreement, nor
constitute a waiver of any provision of the Agreement.

 

  9. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original instrument and all of which,
when taken together, shall constitute one and the same agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;

THE SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

Page 2



--------------------------------------------------------------------------------

In WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
No. 1 as of the Amendment No. 1 Effective Date.

 

Cystic Fibrosis Foundation Therapeutics, Inc.     Savara Inc. By:  

/s/ Preston Campbell

    By:  

/s/ Rob Neville

Name:   Preston Campbell     Name:   Rob Neville Title:   President and CEO    
Title:   CEO   (Duly authorized)       (Duly authorized)

 

Page 3



--------------------------------------------------------------------------------

EXHIBIT A

Development Program Plan and Budget

Reference is made to that certain program plan and budget submitted by Savara to
CFFT in 2016 and the clinical Phase III study protocol as submitted to the CF
Therapeutics Development Network (TDN).

 

Page 4



--------------------------------------------------------------------------------

EXHIBIT B

Amended and Restated Payment Schedule

 

Milestone

   Milestone Payment    Expected Milestone
Completion Date

1. Milestones prior to Amendment No. 1 Effective Date.

   $1,700,000    Completed

2. Execution of Amendment 1

   $400,000    May 2017

3. First patient dosed in the AeroVanc phase 3 MRSA CF trial

   $1,050,000    October 2017

4. Median patient enrolled in the AeroVanc phase 3 MRSA CF trial

   $1,300,000    May 2018

5. Last patient enrolled in the AeroVanc phase 3 MRSA CF trial

   $1,000,000    December 2018

6. Last Patient Visit in the AeroVanc phase 3 MRSA CF trial

   $500,000    December 2019

7. .Provide to CFFT an integrated clinical and statistical report of the
AeroVanc phase 3 MRSA CF trial

   $750,000    June 2020

Milestone payments will be made to Savara within forty-five (45) days after
receiving an invoice for such Milestone and confirmation by the PAG that such
Milestone has been achieved.

After Milestone 1, payment is contingent upon Savara demonstrating to CFFT’s
satisfaction that it has received and maintains a binding commitment from third
parties or has existing funds to pay the costs of the Phase 3 clinical trial
that are not covered by this Award.

 

Page 5